Title: From Alexander Hamilton to Angelica Church, November 1791
From: Hamilton, Alexander
To: Church, Angelica



PhiladelphiaNovember  1791
My Dear friend

What is the reason that we have been so long without a line from you? Does your affection for us abate? If it does you are very ungrateful: for I think as kindly as ever of My Dear Sister in Law and Betsey has lately given me stronger proof than she ever did before of her attachment to you. Guess if you can what this is. If you can’t guess, you must wait for an explanation until we meet once more.
You may think this as remote as a certain day, that pious folks talk so much about. But you will be disappointed—I hope too agreeably. Things are tending fast to a point, which will enable me honorably to retreat from a situation in which I make the greatest possible sacrifices to a little empty praise, or if you like the turn better, to a disposition to make others happy. But this disposition must have its limits.
Will you be glad to see us in Europe? For you will never come to America.
This will be delivered to you by Mr. Morris, son of Robert Morris. He is not a dilatanti fellow; but he is a deserving young man. And you must be civil to him.
Betsey joins me in embracing you and in assuring you that we are ever most Affectionately Yrs.
Adieu
A Hamilton Mrs. Church
